[Cite as In re M.R., 2017-Ohio-4134.]


                          STATE OF OHIO, JEFFERSON COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT

IN RE: M.R.                                      )
                                                 )
                                                 )
                                                 )
                                                 )          CASE NO. 14 JE 0035
                                                 )
                                                 )               OPINION
                                                 )                AND
                                                 )           JUDGMENT ENTRY


CHARACTER OF PROCEEDINGS:                        Motion to Certify a Conflict

JUDGMENT:                                        Motion denied.

APPEARANCES:
For State of Ohio-Appellee                       Attorney Michael Dewine
                                                 Ohio Attorney General
                                                 Attorney Stephen E. Maher
                                                 Assistant Attorney General
                                                 150 East Gay Street, 16th Floor
                                                 Columbus, Ohio 43215-3400


For Minor Child-Appellant                        Attorney Brooke M. Burns
                                                 Office of the Ohio Public Defender
                                                 250 East Broad Street
                                                 Columbus, OH 43215



JUDGES:

Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Carol Ann Robb


                                                 Dated: June 5, 2017
[Cite as In re M.R., 2017-Ohio-4134.]
PER CURIAM.

        {¶1}    M.R., minor child-Appellant, filed a motion requesting that we certify a
conflict to the Ohio Supreme Court between this court's December 30, 2016
judgment in the instant case, In re M.R., 7th Dist. No. 14 JE 0035, 2016–Ohio–8545,
and cases from the Fourth, Fifth, Ninth and Eleventh Districts regarding the timing
mechanism contained in R.C. 2152.83(A)(1). The State of Ohio-Appellee, filed a
memorandum in opposition.
        {¶2}    A court of appeals shall certify a conflict when its judgment is in conflict
with the judgment pronounced upon the same question by any other court of appeals
in the state of Ohio. Section 3(B)(4), Article V, Ohio Constitution. In order to certify a
conflict to the Ohio Supreme Court, we must find that three conditions are met:

        First, the certifying court must find that its judgment is in conflict with the
        judgment of a court of appeals of another district and the asserted
        conflict must be "upon the same question." Second, the alleged conflict
        must be on a rule of law-not facts. Third, the journal entry or opinion of
        the certifying court must clearly set forth that rule of law which the
        certifying court contends is in conflict with the judgment on the same
        question by other district courts of appeals.

Whitelock v. Gilbane Bldg. Co., 66 Ohio St. 3d 594, 596, 613 N.E.2d 1032 (1993).
        {¶3}    M.R. has set forth the following issue which he contends requires
certification to the Ohio Supreme Court:

        Does the plain language of R.C. 2152.83(A) authorize a juvenile court
        to classify a first-time 16 or 17 year old juvenile offender as a sex
        offender registrant before the child's release from a secure facility?

        {¶4}    R.C. 2152.83(A)(1) provides:

                The court that adjudicates a child a delinquent child shall issue
        as part of the dispositional order or, if the court commits the child for the
        delinquent act to the custody of a secure facility, shall issue at the time
                                                                                -2-


       of the child's release from the secure facility an order that classifies
       the child a juvenile offender registrant *   *   *

       {¶5}   In furtherance of his argument M.R. cites cases from several of our
sister districts. All of these cases involve juveniles who were classified at disposition
as opposed to at the time of the release from a secured facility. Although In re P.B.
4th Dist. No 07CA3140, 2007-Ohio-3937 discussed R.C. 2152.83(A)(1), that case did
not address the meaning of the phrase "at the time of the child's release." In fact, in
P.B. the child had not actually been released from DYS. Id. at ¶ 10. This is also what
occurred in the conflict cases cited by M.R. from the Fifth District (In re Kristopher W,
5th Dist. No. 2008 AP 0022, 2008-Ohio-6075), the Eleventh District (In re J.A.D., 11th
Dist. No. 2012-P-0006. 2012-Ohio-5225 and the Ninth District (In re A.K., 9th Dist. No
09CA0025-M. 2009-Ohio-4941).
       {¶6}   M.R. has not met the standard for conflict certification because the
present matter is distinguishable from the cited cases and was not decided "upon the
same question" as those cases. Whitelock, supra. In the present case the
classification was made at the time of M.R.'s release from a secured facility, not at
his disposition hearing like the cited cases. In re M.R., ¶ 2. Accordingly, M.R.'s
motion to certify a conflict is denied.


DeGenaro, J., concurs.
Donofrio, J., concurs.
Robb, P.J., concurs.